United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    August 17, 2005

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 05-40055
                        Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GARY DWIGHT BLAIR,

                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:04-CR-81-ALL
                        --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Gary Dwight Blair, a federal prisoner, appeals following his

guilty plea to a charge of assaulting a correctional officer, in

violation of 18 U.S.C. § 111.   Blair argues that the district

court committed reversible error by imposing a sentence pursuant

to the mandatory Federal Sentencing Guidelines system that was

held unconstitutional in United States v. Booker, 125 S. Ct. 738

(2005).   We review for plain error.     See United States v.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40055
                               -2-

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition

for cert. filed (July 25, 2005)(No. 05-5556).

     The district court committed error that is plain by

sentencing Blair under a mandatory Sentencing Guidelines scheme.

See id.; United States v. Mares, 402 F.3d 511, 520-21 (5th Cir.

2005), petition for cert. filed (Mar. 31, 2005)(No. 04-9517).

However, Blair has not carried his burden of showing that the

district court’s error affected his substantial rights.    See

Valenzuela-Quevedo, 407 F.3d at 733-34; Mares, 402 F.3d at 521.

     Accordingly, the district court’s judgment is AFFIRMED.